DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 11 OCT 22 have been fully considered but are not persuasive.
The examiner appreciates the edification regarding rejections under 35 U.S.C. §§ 102 and 103.  The examiner cannot comment on citations to case law not found in the MPEP.
In response to the argument that US 2012/0180645 to Griffin fails to anticipate claim 13, the examiner respectfully disagrees.  Although “Applicant’s piston mount is referred to repeatedly throughout the specification and invariably in the context of having the piston chamber attached or coupled directly thereto,” and examples thereof found therein, such is not claimed explicitly.  Nor were the words that are used in the claims defined in the specification to require these limitations.  A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ2d 1064.  Therefore, examiner cannot and will not include such alleged limitations in the interpretation of the claims.
Furthermore, whether “the piston mount is referred to repeatedly throughout the specification and invariably in the context of having the piston chamber attached or coupled directly thereto,” absent “applicant [being his/her] own lexicographer and/or disavowal of claim scope,” MPEP § 2111.01 (see: section (IV), subsections (A) and (B)), “the words of claim must be given their “plain meaning” unless such is inconsistent with the specification,” id. at (I), “it is improper to import claim limitations from the specification,” id. at (II), and, “plain meaning refers to the ordinary and customary meaning given to the terms by those of ordinary skill in the art” (internal quotation marks omitted), id. at (III).  Thus, whether repeated reference and invariable context have the piston chamber attached or coupled directly to the piston mount, claim 13 merely requires “a piston mount on the external surface of the barrel nut,” which Griffin fairly discloses, albeit indirectly.
Because no instance of any iteration of “direct” in the specification is relevant to the piston mount on the external surface of the barrel nut, and because claim scope has not been disavowed, the burden of MPEP § 2111.01(IV) has not been met.  Thus, Griffin anticipates such.
As noted by Applicant, ‘the barrel nut having a piston mount on the external surface of the barrel nut,’ was addressed in the previous office action.  See page 3, paragraph 5, lines 6-9.  Griffin discloses, “the retrofit assembly also includes a stop ring 51 that is dimensioned and configured to be releasably mounted on … the barrel nut itself,” ¶ [0049].  Thus, Griffin anticipates such.
As Applicant notes, Griffin discloses that “[t]he retrofit assembly may further include a bushing 60 to lessen or minimize wear on the stop ring … by the piston rod,” ¶ [0050], which clearly conveys contact, and thus a connection, between the piston rod and the stop ring.  The piston rod and the gas piston chamber are parts of the gas piston unit.  A broad yet reasonable interpretation is that the piston rod is directly affixed to the stop ring, thus resulting in a form of piston mount, at least in the same sense that the piston rod, though movable, is directly affixed to the gas piston chamber.
With respect to nomenclature, i.e. “piston mount,” the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, whether Griffin uses other language to describe elements is irrelevant.
With respect to “float,” such creates its own issues.  See below.
Regarding broadest reasonable interpretation, MPEP § 2111 states:
…the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.  In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim limitation "restore hair growth" as requiring the hair to be returned to its original state was held to be an incorrect interpretation of the limitation. The court held that, consistent with applicant’s disclosure and the disclosure of three patents from analogous arts using the same phrase to require only some increase in hair growth, one of ordinary skill would construe "restore hair growth" to mean that the claimed method increases the amount of hair grown on the scalp, but does not necessarily produce a full head of hair.). Thus the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010);  In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007). In Buszard, the claim was directed to a flame retardant composition comprising a flexible polyurethane foam reaction mixture. 504 F.3d at 1365, 84 USPQ2d at 1750. The Federal Circuit found that the Board’s interpretation that equated a "flexible" foam with a crushed "rigid" foam was not reasonable. Id. at 1367, 84 USPQ2d at 1751. Persuasive argument was presented that persons experienced in the field of polyurethane foams know that a flexible mixture is different than a rigid foam mixture. Id. at 1366, 84 USPQ2d at 1751.

The issues are whether a stop ring can be construed as a piston mount, which has been adequately addressed above, and whether “the gas piston chamber [being] removeably affixed to the piston mount of the barrel nut” requires the interpretation that the chamber is directly, removably affixed to the piston mount, which interpretation has been adequately demonstrated above in that Griffin discloses such via connection of the piston rod to the stop ring/piston mount.  Regardless, there is no evidence that the examiner’s interpretation is not reasonable from the perspective of one of ordinary skill in the art.  Applicant has provided no evidence that the examiner’s interpretation is inconsistent with that of one of ordinary skill in the art, e.g., via citations to patents or other relevant literature conveying that Applicant’s desired interpretation must prevail.  Rather, Applicant asserts this to be the case, which is insufficient.
Applicant further asserts that:
if a firearm has a gun site [sic—sight] and a barrel, then of course the gun si[ght] is attached to the barrel. [The sight] would also be attached to or affixed to the butt of gun under the view advanced by the Examiner. If, instead, we say that the si[ght] is attached to the barrel, then saying that it is “attached” adds nothing. The term “attached” is redundant.

Whether the examiner agrees, if a claim recites, “a firearm having a sight and a barrel,” what is required to anticipate such is a firearm, a sight, and a barrel in a single reference.  Presuming the second example intends a firearm, if a claim recites, “a firearm having a sight attached to a barrel,” what is required to anticipate such is a firearm having a sight that is in any way attached to a barrel in a single reference, regardless of any implicit or explicit disclosure(s) of how the sight may be attached to the barrel by Applicant (absent redefining that term).  This is because one of ordinary skill in the art can conceive of any number of reasonable ways to attach a sight to a barrel, to include using intermediary elements, which elements are not excluded in an exclusive, open-ended claim relying on “comprising” as the transitional phrase.  Thus, that Griffin discloses intermediary elements to arrive at attachment is irrelevant.
Note that there is no requirement in the claims for a firearm, which claims, rather, are directed toward a gas piston assembly.  The recitation of, e.g., “an engagement member configured to securely engage a receiver of a firearm” in claims 13 and 25 requires neither a receiver nor a firearm of the claims, but rather, an engagement member configured to securely engage a receiver of a firearm.  That is, such is a limitation with respect to the engagement member alone because the claims do not recite, e.g., “a gas piston assembly comprising a receiver of a firearm.”   Furthermore, neither the receiver nor the firearm are defined by the claims.  An engagement member configured to securely engage any receiver of any firearm is beyond the scope of the Applicant’s disclosure.  Indeed, Applicant’s disclosed configuration is thus, “barrel nut 60 has a threaded longitudinal bore 61 (See e.g. FIG. 11) with a partially threaded inner surface 63 (See e.g. FIG. 12),” instant disclosure, ¶ [00086].  (This is the presumed configuration, since the term “engagement member” only appears in the Summary of the Invention section and nowhere in the Detailed Description section, but does apply to the barrel nut.)  Thus, what is required to anticipate this limitation is an at least partially threaded inner surface akin to that shown in, e.g., Fig. 12, in a single reference.  That single reference need not disclose a receiver or a firearm, as long as such discloses the same or a sufficiently similar threaded surface in a gas piston assembly, as claimed.
Regarding the argument that bushing 60 of Griffin fails to meet claims 17-18, the examiner agrees that it is likely improper to construe such as a release to disengage the recited elements and a bore or aperture, which the stop ring comprises, given the bushing cannot perform the function and the bushing and stop ring, though in contact, are separate elements.
For Applicant’s edification, when two claims depend from a base claim, and neither of the two claims depends on the other, it is not improper to construe a single element in the prior art as anticipatory of the two claims, despite the difference of language therein.  Here, claims 17 and 18 each depend from claim 13 and neither claim 17 nor claim 18 depends on the other.  Thus, reliance on bushing 60 in claim 18 was not improper simply because it was relied upon previously in claim 17.
Regarding the piston mount adapter of claim 20, as noted above, it is not improper to rely on any particular prior art element to meet various elements of unrelated claims.  Here, claim 20 depends on claim 19, not claim 13, 17 or 18.  Thus, the bushing 60 of Griffin may be used to anticipate any of that claim without “tak[ing] on aspects of a black box in the mysterious ways in which it functions, but the precise details are unknown, nor are they capable of being fully known by the limited disclosure in Griffin,” as Applicant asserts.  Furthermore, the bushing is asserted to be part of the piston mount adapter of claim 19 and meets the limitation of claim 20 by being: part of the piston mount adapter; configured to securely affix to the barrel nut (see above); and, distal to the threads of the barrel nut (see, e.g., Fig. 8).  With respect to being distal to the threads of the barrel nut, the term distal means, e.g., situated farthest from point of attachment or origin, per OneLook.com.  The stop ring/piston mount 51, being situated externally to the threads of the barrel nut, are farthest from that point of attachment, which suffices.
Regarding claim 21, the examiner concedes that Griffin fails to anticipate a circumferential channel configured to receive an index of the barrel nut.  In the rejection, it appears that relevant figures were intended to be included but were not.  Viewing, e.g., Figs. 1 and 8, however, it is clear that the barrel nut index is visible while the stop ring/piston mount 51 is in position.  Thus, the stop ring/piston mount 51 cannot meet the recited limitation.  The rejections of claim 21 have been withdrawn.
Thus, the rejections stand unless otherwise noted above.
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “the piston assembly does not influence the float of the barrel,” ¶ [00078], and “the piston system can be mounted to an alternative structure on the rifle that does not impact the float of the barrel,” ¶ [00093], does not reasonably provide enablement for whereby coupling of the gas piston unit of the barrel nut enables the barrel of the rifle to float during discharge.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  Given that there are rifles whose barrels float and rifles whose barrel do not float; given the claim does not exclude the latter; and given that Applicant has not disclosed enabling float in the latter, but rather, discloses not influencing or impacting the former, the claim exceeds the enablement requirement.  That is, claim 25 is sufficiently broad to apply to all rifles to which the gas piston assembly is added.  Suggested is replacing “enables” with --does not influence/ impact--, as positively disclosed.
Claims 19-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation “the barrel nut” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that “a barrel nut engagement member” in line 2 does not require a barrel nut in the claim.
Claims 20 (2X) and 23-24 similarly recite “the barrel nut.”  Claim 20 also recites “the threads” in line 2, which lacks antecedent basis in the claim.
Claim 21 recites “a barrel nut,” which will require amending should Applicant correct claim 19 to properly introduce a barrel nut.
Claim 25 is unclear in view of the rejection above and recites the limitations “the barrel” and “the rifle” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16, 19-20, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin.
Re: claim 13, Griffin discloses the claimed invention including a gas piston assembly comprising: a barrel nut 53, e.g., Fig. 1, having a substantially hollow generally cylindrical shape with an external surface and an internal surface (see also, e.g., Fig. 18), wherein the internal surface has an engagement member configured to securely engage a receiver of a firearm 32 (from the cited figures it is clear that the barrel nut screws onto the corresponding portion of the receiver of the firearm, thus meeting the limitation) and wherein the barrel nut comprises a piston mount 51 on the external surface of the barrel nut (see ¶ [0049]: Griffin discloses that stop ring 51 “is dimensioned and configured to be releasably mounted … alternatively, on the barrel nut,” id., thus meeting the limitation of the recited piston mount); a gas piston unit 30 (see also, e.g., Fig. 2) having a gas piston chamber 46 at a first end with a piston rod 49 extending from the chamber to a second end wherein the gas piston chamber is removeably affixed to the piston mount of the barrel nut (as shown) and the piston rod is configured to engage a bolt carrier key at the second end, ¶ [0046]; and a gas tube 37 in communication with a rifle barrel gas port at a first end of the tube, ¶ [0047], and the gas piston chamber at a second end of the tube (as shown).
Re: claim 14, Griffin further discloses wherein the gas tube is affixed to a gas block 33 at the first end of the gas tube, ¶ [0047].
Re: claim 16, Griffin further discloses wherein the piston mount is removably affixed to the barrel nut, ¶ [0049].
Re: claim 19, Griffin discloses the claimed invention including a gas piston assembly comprising: a piston mount adapter comprising a piston mount 60 and a barrel nut engagement member 51, wherein the piston mount adapter securely affixes to a barrel nut of a rifle (via 51, see ¶ [0049]); 3a gas piston unit 30 having a gas piston chamber 46 at a first end with a piston rod 49 extending from the chamber to a second end wherein the gas piston chamber is removably affixed to the piston mount of the piston mount adapter and the piston rod of the gas piston unit is configured to engage a bolt carrier key at the second end, ¶ [0046]; and a gas tube 37 in communication with a rifle barrel gas port at a first end of the gas tube, ¶ [0047], and the gas piston chamber at a second end of the gas tube (as shown and/or as set forth above).
Re: claim 20, Griffin further discloses wherein the piston mount adapter is configured to securely affix to the barrel nut of the rifle distal to threads of the barrel nut.  At least bushing 60 meets this limitation as noted above, which suffices.
Re: claim 23, Griffin fairly discloses wherein the piston mount is on the superior external surface of the barrel nut, as shown.
Re: claim 24, Griffin further discloses wherein the gas piston chamber is directly coupled to the piston mount of the barrel nut, as noted above.
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin.
Griffin discloses the claimed invention as applied above except for wherein the piston mount is integral to the barrel nut.  It has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the piston mount integral to the barrel nut.  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Similarly to Hotte, because Applicant’s “specification does not expressly restrict the meaning of integral to one piece,” (internal quotation marks omitted), Griffin likely suffices whether a single- or multiple-piece construction.  Further still, it has been held that “the term “integral” is not limited to a fabrication of the parts from a single piece * * *, but is inclusive of other means for maintaining the parts fixed together as a single unit,”  In re Larson, 144 USPQ 347, 349.
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Similarly, claims 21-22 and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Nov-22